DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

As a preliminary note, claim 18 was skipped in the original presentation of the claims, and as such, is not considered for the purpose of examination.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with D. Wade Schnell (Reg. No. 65, 542) on 21 November 2022.

The application has been amended as follows: 
In the Claims:
Claim 1, line 3, “trailer, and” is deleted and replaced with – trailer defining a trailer envelope, and --;
Claim 1, line 9, “the skirt fairing” is deleted and replaced with – a side of the trailer envelope --;
Claim 4, line 1, “of claim 3” is deleted and replaced with – of claim 1 --;

Claim 10, line 4, “trailer, and” is deleted and replaced with – trailer defining a trailer envelope, and --;
Claim 13, line 3, “the longitudinal axis” is deleted and replaced with – a longitudinal axis --;
Claim 20’s language is DELETED and replaced with;
	-- The aerodynamic fairing assembly of claim 1, further comprising:
a forward panel coupled to the sides of the trailer adjacent the rear
of the trailer, 
a transition located aft of the forward panel, and 
a rear panel located aft of the transition and coupled to the rear
door frame, wherein the transition is angled outwardly to cause misdirection of the air prior to reaching the rear door frame. --.

Allowable Subject Matter
Claims 1-17, 19 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: independent claims 1 and 10, as amended above, contain combinations of subject matter which were allowed in previous parent cases, as well as new matter which would claim around any double patenting rejections.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASON S DANIELS/Primary Examiner, Art Unit 3612